Citation Nr: 0206898	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for renal disability (other 
than renal caliculi).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1950 
to January 1951, from March 1953 to October 1954, and from 
July 1965 to March 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Sioux 
Falls, South Dakota.  When the case was before the Board in 
December 2000 decision, some issues were decided and the 
issues of entitlement to service connection for right knee 
disability, heart disability, and renal disability (other 
than renal caliculi) were remanded for further development.  
The right knee and heart issues were subsequently resolved by 
a rating decision granting service connection for the claimed 
disabilities.  The case was returned to the Board in February 
2002 for further appellate action on the issue of entitlement 
to service connection for renal disability (other than renal 
caliculi).

The Board further notes that in November 2001, the veteran 
was provided a statement of the case on the issue of 
entitlement to service connection for a pneumothorax scar.  
The cover letter sent with the statement of the case informed 
the veteran of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to this issue.  The 
veteran has not responded to the statement of the case.  
Moreover, in the subsequently submitted written argument by 
the veteran's representative, it was noted that the veteran 
had not submitted a substantive appeal on this issue and that 
the issue was not currently before the Board.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran has no current renal disability other than 
renal caliculi.  


CONCLUSION OF LAW

Renal disability (other than renal caliculi) was not incurred 
in or aggravated by active service, nor is it proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303, 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to his claim.  In addition, the RO has obtained all 
identified medical evidence pertinent to the veteran's claim, 
and provided the veteran with a VA examination.  In sum, the 
facts relevant to the veteran's claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  Therefore, the Board will proceed to decide the 
veteran's claim on the merits.  

II.  Factual Background

A review of service medical records reveals that the veteran 
was treated in December 1976 for frequent urination, which 
included bloody urine.  An intravenous pyelogram (IVP) was 
negative.  Thereafter, in September 1983, the veteran was 
noted to have passed renal caliculi.  An excretory urogram 
revealed slight to moderate post-void residual.  In October 
1987, the veteran was medically examined for purposes of 
retirement from service.  The examiner noted that the veteran 
had passed a kidney stone in 1980.  There was no complaint or 
clinical finding of a renal disability.  

On VA examination in June 1988, the examiner noted that the 
veteran had apparently passed a kidney stone in 1985, and 
prior to that had had previous episodes of similar abdominal 
pain and hematuria.  It was further noted that since 1985, 
the veteran had not had any problems.  

In June 1991, the veteran was treated at Ellsworth Air Force 
Base for a possible kidney stone.  The diagnosis was probable 
renal caliculi.  The veteran was instructed to continue to 
strain his urine and increase his fluids.  

Records from Black Hills Urology, dated in December 1995 and 
January 1996, reflect treatment for right ureteral 
obstruction secondary to a stone.  They indicate that the 
veteran was found to have some chronic underlying renal 
insufficiency which was being made worse by the partially 
obstructing stone.  A right ureteral stent was inserted in an 
attempt to promote removal of the ureteral caliculi.  
Diagnostic studies in December 1995 and January 1996, to 
include a renal ultrasound and cystogram, revealed no 
abnormalities except for gallstones.  

Statements from Gary Christiansen, M.D., of Black Hills 
Urology, also dated in December 1995 and January 1996, 
reflect the veteran's treatment for ureteral caliculi and 
elevation of serum creatinine.  

A VA hospital summary, dated in August 1998, shows that the 
veteran was found to have hypertension with chronic renal 
failure.  Laboratory studies were noted to reflect a 
creatinine of 1.6.  

On a VA examination for in January 1999, the veteran's 
history was noted to be positive for mild renal failure; 
however, this examination did not include an examination of 
renal function and no renal diagnosis was rendered.    

A VA examination report, dated in January 2000, notes that 
the veteran had not been treated for kidney stones since 
1995.  The report also notes that in November 1999, the 
veteran had been treated for a urinary tract infection, and 
that his symptoms at that time were urinary frequency and 
incontinence.  The veteran reportedly underwent a course of 
antibiotics and his symptoms became much improved.  The 
episode was reportedly acute.  The examiner also indicated 
that presently, the veteran did not complain of dysuria, 
hematuria, or nocturia, and did not have problems with 
hesitancy or terminal dribbling.  The examiner's diagnosis 
was kidney stones in 1995, and asymptomatic with respect to 
nephrolithiasis or ureterolithiasis.  

In April 2001, the veteran underwent another VA examination.  
The examiner noted that he had reviewed the veteran's 
complete claims file, including service medical records.  
They reflected that he had not undergone a 24-hour urine 
study for creatine clearance and protein excretion.  The 
examiner ordered this study, and it disclosed normal creatine 
clearance and urine protein excretion.  The examiner 
concluded that there was no evidence of any current renal 
disability, in light of the normal 24-hour creatinine 
clearance and urine protein excretion.  The findings were 
noted to have been discussed with a VA staff urologist, who 
was reported to have opined that the minimal elevation in 
creatinine in the past did not represent chronic renal 
disease in the face of a normal 24-hour urine study, since 
the 24-hour study was a more accurate reflection of kidney 
function.   

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

The veteran has a history of renal caliculi and service 
connection is in effect for this disability.  With respect to 
whether the veteran has any other chronic renal disorder, the 
Board notes that the private medical evidence pertaining to 
the veteran's treatment in 1995 and 1996 shows that chronic 
underlying renal insufficiency was diagnosed, and VA records 
show that chronic renal failure was diagnosed in August 1998.  
However, there is no later medical evidence of renal 
insufficiency or renal failure.  

Moreover, the veteran was afforded a VA examination in April 
2001 for the specific purpose of determining whether he has 
any chronic renal disorder other than renal caliculi.  This 
examination included a 24-hour urine study showing normal 
creatinine clearance and urine protein excretion.  The 
examiner concluded that the veteran had no current renal 
disability.  The examiner reached this conclusion after 
reviewing the veteran's claims folders, to include the 
aforementioned medical records documenting renal 
insufficiency and renal failure.  He properly supported his 
conclusion, noting that the 24-hour urine study demonstrated 
that there was no current renal disability, that the earlier 
diagnoses of renal insufficiency and renal failure were made 
without the benefit of the 24-hour urine study, and that the 
24-hour urine study was a more accurate reflection of renal 
function than the findings upon which the earlier diagnoses 
had been based.  Therefore, the Board has found the report of 
this examination to be the most probative evidence of whether 
the veteran has a current renal disability other than renal 
caliculi.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for a renal disability 
(other than renal caliculi) is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

